        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT



                            FOR THE DISTRICT OF WYOMING
                                                                                         n/ic




 UNITED STATES OF AMERICA ex. rel
 MARK GASKILL,

               Plaintiff,

                                                      Case No. 16-CV-00201-ABJ

 NORTHWEST COMMUNITY ACTION
 PROGRAM OF WYOMING, INC.,

               Defendant.



 ORDER DENYING NOWCAP'S MOTION TO DISMISS SECOND AMENDED
                       COMPLAINT



       THIS MATTER comes before the Court on Defendant Northwest Community

Action Program of Wyoming, Inc.'s ("NOWCAP") Motion to Dismiss Second Amended

Complaint, ECF No. 57. NOWCAP filed a supporting memorandum, ECF No. 58, where

it argued that Plaintiff-Relator Mark GaskilFs ("Gaskill") Second Amended Complaint,

ECF No. 49, should be dismissed for failure to state a claim and lack of particularization.

Gaskill disputed NOWCAP's arguments in an opposing memorandum, ECF No. 59, to

which NOWCAP filed a three-page reply memorandum, ECF No. 60. Having considered

all the filings, the applicable law, and being otherwise fully advised, the Court FINDS and

ORDERS as follows:
          Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 2 of 15




                                          L       Background'

        Even though this Court has dismissed one of his complaints for failing to state a

claim, Gaskill's renewed effort to draft a sufficient complaint remains light on the facts. In

the new twenty-six page complaint, approximately three full pages contain factual

allegations relevant to Gaskill's qui tarn action against NOWCAP. Below, the Court will

summarize the pertinent allegations.

        On October 27, 2017, Dr. Condie pled guilty to healthcare fi*aud. Sec. Am. Compl.

T[ 50. Gaskill alleges that NOWCAP was involved with Dr. Condie's fi-aud through an

illegal kickback scheme. According to Gaskill, "[b]eginning not later than 2011,

[NOWCAP and Dr. Condie]... enteredinto a servicerelationship under which Dr. Condie

billed Wyoming Medicaid for services actually rendered by NOWCAP." Id. H53.

        Dr. Condie, through his business Big Horn Basin Mental Group, Inc. ("BHB"),

memorialized this so-called Service Agreement with NOWCAP in 2014. Id.                    54. Per the

terms of that written agreement, NOWCAP performed services for BHB and Dr. Condie.

Id. Once BHB and Dr. Condie billed Wyoming Medicaid for those services, they agreed to

"pay [NOWCAP] one-half (50%) of all services billed . .. with no retainage or reduction

of payment being withheld" if Wyoming Medicaid chose not to pay for the services. Id.

For concealingNOWCAP's billing identity and referring patients to them, Gaskill alleges

that NOWCAP agreed to evenly split with BHB and Dr. Condie profits obtained through




' The following facts are derivedfromthe SecondAmended Complaint, ECF No. 49. Wherethese facts are
more than "mere conclusoiy statements," the Court will accept them as true. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (citation omitted).
          Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 3 of 15




the Service Agreement. Id.            56. Also, Gaskill claims that NOWCAP referred certain

individuals enrolled in its programs to BHB and Dr. Condie. Id.                   56-57. Gaskill contends

that the Service Agreement was profitable for NOWCAP and that, in 2015, NOWCAP

received $177,640 under the scheme. Id. H 58. Further, NOWCAP's clientele increased

from fifty "to over 300." Id. K53.

        NOWCAP now moves for this Court to dismiss Gaskill's Second Amended

Complaint, NOWCAP's motion is based on two grounds. First, NOWCAP argues that, like

Gaskill's Amended Complaint, Gaskill's Second AmendedComplaint fails to state a prima

facie violation of the False Claims Act ("FCA"). See ECF No. 58 at 1, 3-6. Second,

NOWCAP asserts that, even if Gaskill corrected the faults in the prior complaint, his new

complaint still fails to state a claim with sufficientparticularity. Id. at 6-7. The Court will

now consider both arguments.^

                                       II.     42 U.S.C. $ 1320a-7(b)(n

        Like the Amended Complaint, the Second Amended Complaint asserts that

NOWCAP violated the FCA through violation ofthe Anti-Kickback Statute ("AKS"). The

AKS is tied to the FCA because "[a] claim that includes items or services resulting from a

violation of [the AKS] constitutes a false or fraudulent claim for purposes of [the FCA]."

42 U.S.C. § 1320a-7b(g). Hence, if NOWCAP violated the AKS and a Medicaid claim

resulted from NOWCAP's violation, then NOWCAP is deemed to have also violated the




^ In its motion to dismiss the amended complaint, NOWCAP argued the public disclosure bar defeated
Gaskill's complaint. ECF No. 21 at 7-9. In the current motion to dismiss, NOWCAP abandons that theory.
As a result, the Court will not at this time address the public disclosure bar.
                                                       3
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 4 of 15




FCA. The Court must therefore initially determine whether Gaskill has pled that NOWCAP

violated the AKS.


       The Amended Complaint alleged that NOWCAP violated the following provision

of the AKS:


       Whoever knowingly and willfully offers or pays any remuneration
       (including any kickback, bribe, or rebate) directly or indirectly,
       overtly or covertly, in cash or in kind to any person to induce such
       person—
              (A) to refer an individual to a person for the furnishing or
              arranging for the furnishing ofany item or service for which
              payment may be made in whole or in part under a Federal
              health care program, or
              (B) to purchase, lease, order, or arrange for or recommend
              purchasing, leasing, or ordering any good, facility, service, or
              item for which payment may be made in whole or in part under
              a Federal health care program,
       shall be guilty of a felony and upon conviction thereof, shall be fined
       not more than $100,000 or imprisoned for not more than 10 years, or
       both.


42 U.S.C. § 1320a-7b(b)(2) (emphasis added). Although it was not clear, it seemed as if

Gaskill's original theory of liability was that NOWCAP provided remuneration to Dr.

Condie and BHB in return for referrals.


      But there was a problem with Gaskill's § 1320a-7b(b)(2) argument. After

considering Tenth Circuit precedent, the Court held, "[f]or the referral to constitute a

prohibited kickback, the plain language of the AKS requires the entity or person receiving

the referral be associated with 'furnishing or arranging for the furnishing of any item or

service for which payment may be made in whole or in part under a Federal health care

program.'" ECF No. 48 at 8 (quoting United States ex rel Lacy v. New Horizons, Inc., 348

F. App'x 421, 428 (10th Cir. 2009) (unpublished); United States ex rel Conner v. Salina
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 5 of 15




Reg'l Health Ctr., Inc., 543 F.3d 1211, 1223 (10th Cir. 2008)). In other words, when

relators allege that defendants violated the AKS under § 1320a-7b(b)(2), they must show

"the offer or payment [was] made 'to induce' referrals" of patients to the defendants,

thereby furnishing those defendants with the opportunity to bill the federal government for

services rendered. Hugh E. Aaron, Application of the Medicare and Medicaid Anti-

Kickback Statute to Business Arrangements Between Hospitals and Hospital-Based

Physicians, 1 ANNALS HEALTH L. 53,60 (1992); see also United States v. LaHue, 261 F.3d

993, 996 (10th Cir. 2001) (citing United States v. Anderson, 85 F. Supp. 2d 1047, 1053

(D.Kan. 1999)) (stating that defendants violate the AKS by soliciting or receiving

remuneration "in exchange for Medicare or Medicaid patient referrals ....").

       In this case, NOWCAP needed to "borrow" a billing identity before it could furnish

a service payable by Medicaid because it was unable to independently bill the federal

government. See Sec. Am. Compl. ^ 54. Also, the Amended Complaint did not allege that

NOWCAP offered or paid any remuneration to BHB or Condie in return for Medicaid

patient referrals, which makes sense—NOWCAP could not have billed for those patients

on its own. Therefore, the Court concluded that, on its face, Gaskill's complaint failed to

plead a violation of § 1320a-7b(b)(2). ECF No. 48 at 9.

       Gaskill's second attempt corrects the problem. At paragraph twenty-one, Gaskill's

Second Amended Complaint quotes a more germane provision of the AKS:

       (1) Whoever knowingly and willfully solicits or receives any remuneration
           (including any kickback, bribe, or rebate) directly or indirectly, overtly
           or covertly, in cash or in kind—
             (A) in returnfor referring an individual to a person for the furnishing
              or arranging for the furnishing of any item or service for which
          Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 6 of 15




                payment may be made in whole or in part under a Federal health care
                program, or
               (B) in return for purchasing, leasing, ordering, or arranging for or
               recommending purchasing, leasing, or ordering any good, facility,
               service, or item for which payment may be made in whole or in part
               under a Federal health care program,
        shall be guilty of a felony and upon conviction thereof, shall be fined not
        more than $100,000 or imprisoned for not more than 10 years, or both.

42 U.S.C. § 1320a-7b(b)(l) (emphasis added). Instead of focusing on offers or payments,

§ 1320a-7b(b)(l) emphasizes solicitating or receiving remuneration. Under the plain

language of this section, NOWCAP can be held liable for referring patients to BHB or Dr.

Condie if it did so in exchange for remuneration. See LaHue, 261 F.3d at 996 (citation

omitted); AARON, supra at 60-61.

        A review of GaskilFs new complaint shows alleged facts supporting a prima facie

violation of 42 U.S.C. § 1320a-7b(b)(l). Pointing to the language of the Service

Agreement, Gaskill alleges that Dr. Condie and BHB evenly split Medicaid payments with

NOWCAP. Sec. Am. Compl. f 56.^ NOWCAP thus received remuneration under the

agreement, thereby satisfying the "soliciting or receiving" aspect of the transaction. The

other half of the transaction is that NOWCAP must have referred patients to Dr. Condie



^NOWCAP criticizes Gaskill for including inconsistent language regarding who was kickback payorand
the payee. EOF No. 60 at 2. The Court is sympathetic to NOWCAP's position; Gaskill's language has been
inconsistent. In parts of his complaint, Gaskill implies that NOWCAP paid Dr. Condie and BHB. Sec. Am.
Compl. TI 56. In other parts, Gaskill suggests that NOWCAP was actually the payee. Id. t 58. And in his
opposition memorandum, Gaskill doubles down on Dr. Condie and BHB being the payors. ECF No. 59 at
11. Nonetheless, the Court finds that the flow ofMedicaid payments must have started with Dr. Condie and
BHB and ended with NOWCAP. Since NOWCAP needed their billing identity, Wyoming Medicaid first
paid Dr. Condie and BHB, then Dr. Condie and BHB split the profits by sending half to NOWCAP.
Regardless ofwhether NOWCAP is considered the de facto payor regarding Dr. Condie and BHB's portion,
Gaskill's complaint sufficiently alleges that NOWCAP was the payee regarding its split of the profits. Sec.
Am. Compl. ^58. And with regard to that portion, NOWCAP would not have received those profits unless
it had referred the patients to Dr. Condie and BHB and then used their billing identity.
         Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 7 of 15




and BHB. And Gaskill makes that allegation, too: he claims that NOWCAP referred to Dr.

Condie and BHB the very patients upon which the profit-splitting scheme hinged. See id.

fl 53-58; ECF No. 59 at 13. Because NOWCAP could not independently bill Wyoming

Medicaid—^which was the problem with Gaskill's last complaint—NOWCAP needed to

refer those patients to Dr. Condie and BHB, provide undercover services, and then allow

Dr. Condie and BHB to bill Wyoming Medicaid on NOWCAP's behalf. See Sec. Am.

Compl. H54.4

       Accordingly, the Court finds that Gaskill's second amended complaint alleges that

NOWCAP received remuneration in return for referring patients to Dr. Condie and BHB.

Though Dr. Condie and BHB might not have been performing services for those referred

patients, they were able to arrange for NOWCAP to furnish services for those patients in a

manner whereby "payment [would] be made in whole or in part under a Federal health care

program." 42 U.S.C. § 1320a-7b(b)(l)(A). This occurred through NOWCAP's use of Dr.

Condie and BHB's billing identity.

       Besides commanding that both sides of the transaction take form—^that is, that the

defendant received remuneration for referring patients—42 U.S.C. § 1320a-7b(b)(l) also

involves a scienter element. Relators must "show that the payment was made for the

purpose ofinducing the referral." ALICE G. GOSFIELD, MEDICARE AND MEDICAID Fraud

AND Abuse § 2:67 (June 2019 update). That said, in the Tenth Circuit, inducing referrals




" In addition, Gaskill alleges that NOWCAP and BHB and Dr. Condie cross-referred patients. Sec. Am.
Compl. Tl 57. He states, "NOWCAP referred, on a reciprocal basis, enrollees of NOWCAP programs to
Defendants BHB and [Dr.] Condie for separately reimbursable services." Id.
                                                1
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 8 of 15




need not be the payment's solepurpose. In United States v. McClatchey, the Tenth Circuit

held "that a personwho offers or pays remuneration to another personviolates the Act so

long as one purpose of the offer or payment is to induce Medicare or Medicaid patient

referrals." 217 F.3d 823, 835 (10th Cir. 2000).

       By the same token, as it relates to NOWCAP's receipt ofrenumeration, the question

is whether one purpose of NOWCAP's referral of patients to BHB and Dr. Condie was to

induce them to pay NOWCAP. Neither party gives the issue much thought. Nonetheless,

the Court finds Gaskill's complaint satisfies the "one purpose" requirement. Dr. Condie

and BHB executed the Service Agreement with NOWCAP so that they could "commence

business under [the] agreement . . . ." Sec. Am. Compl. f 54. Insofar as it concerned

NOWCAP, that business consisted ofreferring patients to Dr. Condie and BHB, providing

services for those patients, benefiting from Dr. Condie and BHB's ability to bill Wyoming

Medicaid, and then acquiring its share of the earnings. In other words, the purpose of the

agreement was to "commence business" and collect payments. And with respect to the

latter, NOWCAP was a success: "During the calendar year 2015 alone. Defendant BHB

paid $177,640 to NOWCAP pursuant to this scheme." Id. I 58. The Court therefore finds

that one purpose ofNOWCAP's referral of patients to Dr. Condie and BHB was to induce

them to pay NOWCAP through the Service Agreement.

       Hence, Gaskill states allegations that, if true, would establish NOWCAP's liability

under 42 U.S.C. § 1320a-7b(b)(l)(A). He alleges that NOWCAP received remuneration in

return for referrals. He also alleges that one of NOWCAP's purposes for those referrals

was to "commence business under the agreement." Finally, he alleges that NOWCAP,

                                             8
          Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 9 of 15




through BHB andDr. Condie, submitted claims to Wyoming Medicaid in accordance with

the Service Agreement. The Courttherefore finds that Gaskill statesa claimthat NOWCAP

violated the AKS and FCA.^

                                           III.    Fed.R. Civ, p. 9(b^


        Even if Gaskill stated a prima facie claim under the FCA by means of the AKS,

NOWCAP alleges that his complaint is not sufficiently particularized. Claims based on the

FCA must comply with the requirements of Fed. R. Civ. P. 9(b). Universal Health Servs.,

Inc. V. United States ex rel Escobar, 136 S. Ct. 1989,2004 n.6 (2016). FED. R. CiV. P. 9(b)

states: "In alleging fraud or mistake, a party must state with particularitythe circumstances

constituting fraud or mistake. Malice, intent,knowledge, and other conditions of a person's

mind may be alleged generally." Claims falling under the ambit of Fed. R. Civ. P. 9(b)

must provide defendants with "fair notice" of those claims "and the factual ground upon

which [they] are based." United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614

F.Sd 1163, 1172 (10th Cir. 2010) (quotingKoc/z v. Koch Indus., Inc., 203 F.3d 1202, 1236

(10th Cir. 2000)). Relators must "show the specifics of a fraudulent scheme and provide

an adequate basis for the reasonable inference that false claims were submitted as part of

that scheme." Id. (citing UnitedStates ex rel. Duxbury v. Ortho Biotech Prods., 579 F.3d

13, 29 (1st Cir. 2009); United States ex rel. Lusby v. Rolls-Royce Corp., 470 F.3d 849,




^Gaskill also claims that his complaint alleges "[cjonspiracy ... as a cause of action and theory ...." EOF
No. 59 at 14 n.7. Because NOWCAP does not mention conspiracy in either of its briefs supporting its
motion to dismiss, the Court will not discuss it either.
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 10 of 15




854-55 (7th Cir. 2009); UnitedStates exrel Grubbsv. Kanneganti, 565F.3d 180,190 (5th

Cir. 2009)).

       Besides these requirements, which the Court outlined in its last order, NOWCAP

urges the Court to graft on a few more features. Citing a United States District Court

opinion from Florida, NOWCAP claims that relators must describe kickback schemes by

"including the time, place, and substance of the defendant's alleged fraud. United States v.

Choudry, 262 F. Supp. 3d 1299, 1307 (M.D. Fla. 2017)." ECF No. 58 at 3 (internal

quotation marks omitted). NOWCAP also claims that, to satisfy Fed. R. CiV. P. 9(b),

Gaskill should discuss "the names of the doctors who received the incentives, the names

of the defendants' employees who negotiated the incentives with the doctors, precisely

what the incentiveswere, when they were provided, why they were provided, and why they

were illegal." Id. at 3^ (internal quotation marks omitted) (quoting Choudry, 262 F. Supp.

3d at 1307).

       Returning to this circuit, NOWCAP then claims that Gaskill must describe

particularly how NOWCAP's allegedly wrongfulactions relatedto submission of an actual

false claim. Id. at 4 (quoting U.S. ex rel. Sharp v. E. Oklahoma Orthopedic Ctr., No. 05-

CV-572-TCK-TLW, 2009 WL 499375, at *3 (N.D. Okla. Feb. 27, 2009)). To do that,

NOWCAP asserts that Gaskill must identify "(1) the dates of the false claims, (2) the

content and identification numbers of the forms or the bills submitted, (3) the fees charged

to the government, (4) the goods and services for which the government was billed, (5) the

persons involved in the billing, (6) the length of time between the alleged fraudulent



                                             10
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 11 of 15




practices and the submission of the claims based on those practices." Id. (citing Sharp,

2009 WL 499375, at *[4]).

       Many of NOWCAP's proposed requirements are not the law of the Tenth Circuit.

And where NOWCAP's requirements overlap with Tenth Circuit law, the Court finds that

Gaskill's complaint satisfies them.

       Starting with Choudry, the Court finds that its "time, place, and substance"

requirement coincides with the Tenth Circuit's "who, what, when, where, and how"

standard, which it set forth in JJ.S. ex rel. Sikkenga v. Regence Bluecross Blueshield of

Utah, 472 F.Sd 702, 727 (10th Cir. 2006), abrogated on other grounds by Cochise

Consultancy, Inc. v. UnitedStates exrel. Hunt, 139 S. Ct. 1507 (2019). Underthat standeird,

relators must plead "the time, place, content, and consequences of the fraudulent conduct."

Lemmon, 614 F.3d at 1171 (citing Koch, 203 F.3d at 1236). In Lemmon, the Tenth Circuit

explained that can be accomplished by pleading "only ... the specifics of a fraudulent

scheme and provid[ing] an adequate basis for a reasonable inference that false claims were

submitted as part of that scheme." M at 1172 (citations omitted).

       Gaskill has done that here. He states that the fraudulent scheme is a profit-sharing

arrangement through which NOWCAP referredpatients to BHB and Dr. Condie, provided

undercover services for those patients, and then made use ofBHB and Dr. Condie's billing

identity. These parties began operating under the agreement in 2011 (or earlier) and

memorialized it in 2014. Sec. Am. Compl.           53-54. By 2015, Gaskill claims that

NOWCAP was making $177,640 annually through the scheme. Id. T[ 58. Finally, Gaskill

alleges that NOWCAP provided services under the agreement at its business locations in
                                            11
       Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 12 of 15




Wyoming. See id. K 12. Thus, the Court concludes that the complaint satisfies both

Choudry's and the Tenth Circuit's standards.

       Next, NOWCAP alleges that Gaskill must provide "the names of the doctors who

received the incentives, the names of the defendants' employees who negotiated the

incentives with the doctors, precisely what the incentives were, when they were provided,

why they were provided, and why they were illegal." ECF No. 58 at 3 (citing Choudry, 262

F. Supp. 3d at 1307). In view of Lemmon, it does not seem that the Tenth Circuit would

require this level of detail when Gaskill already described the Service Agreement and

showed that claims were made through it. But even if it did, Gaskill's complaint suffices.

       Here, Dr. Condie was the doctor incentivized to pay NOWCAP. Also, per the

Service Agreement, the incentives were reciprocal: the incentive for NOWCAP's referrals

was Dr. Condie and BHB's payment; the incentive for Dr. Condie and BHB's payment

was NOWCAP's referrals. The Service Agreement's "why" is self-evident—^the parties

executed the agreement to conduct business and make money. As for the dates, by the terms

of the Service Agreement the reciprocal incentives were memorialized on December 1,

2014. Next, Gaskill explains that the incentiveswere illegal because they violated the AKS

and because NOWCAP used Dr. Condie and BHB to "receive payment for services it was

not permitted or qualified to perform and bill." Sec. Am. Compl. K 54. Finally, because

NOWCAP knows which of its employees negotiated the Service Agreement with Dr.

Condie, the Court finds that the purpose of the notice pleadings rules have been more than

satisfied, Gaskill's lack of knowledge about those employees notwithstanding. United

States ex rel. Polukojfv. St. Mark's Hosp., 895 F.3d 730, 745 (10th Cir. 2018) (finding that
                                             12
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 13 of 15




a relator's complaint satisfied Fed. R. Civ. P. 9(b) even when it did not discuss "which

employees handle federal billing for procedures reimbursable under Medicare        "), cert.

dismissed sub nom. Intermountain Health Care, Inc. v. U.S. ex rel. Polukoff, No. 18-911,

2019 WL 188163 (U.S. June 10, 2019); see also George v. Urban Settlement Servs., 833

F.3d 1242, 1255 (10th Cir. 2016) ("in determining whether a plaintiff has satisfied Rule

9(b), courts may consider whether any pleading deficiencies resulted from the plaintiffs

inability to obtain information in the defendant's exclusive control." (citations omitted)).

Consequently, the Court finds that the SecondAmended Complaint satisfies Choudry^s list

of additional factors.


       Third, NOWCAP asserts that Gaskill must describe particularly how its allegedly

wrongful actions related to submission of an actual false claim. ECF No. 58 at 4 (quoting

Sharp, 2009 WL 499375, at *3). If at one time that were the law of the Tenth Circuit, it is

no longer. Under Lemmon, relators need "only" provide "the specifics of a fraudulent

scheme and ... an adequate basis for a reasonable inference that false claims were

submitted as part of that scheme." 614 F.3d at 1172 (emphasis added) (citations omitted);

see also United States ex rel. Wagner v. Care Plus Home Health Care, Inc., No. 15-CV-

260-GKF-JFJ, 2017 WL 6329850, at *4 (N.D. Okla. Dec. 11, 2017) (discussing Sikkenga

and Lemmon's friction over the actual submission of a false claim pleading requirement).

Gaskill has done that through directing the Court to the Service Agreement and payments

NOWCAP received through it.

       Finally, NOWCAP argues that Gaskill must satisfy Sharp's six-factor test.

However, those factors are not elements, and, as Sharp explained, relators need only allege

                                            13
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 14 of 15




"at least some of the following [factors] ...2009 WL 499375, at *4. And here, Gaskill

has alleged some of those factors: he provides relevant dates for the kickback scheme

(including the date the parties to the scheme memorialized it), explains that NOWCAP

made $177,640 under the scheme in 2015, and generally describes the nature of

NOWCAP's services.


       Furthermore, in light of Lemmon, the Court is not convinced that Sharp and its

factors are the be-all and end-all ofthe analysis. Sharp is a 2009 opinion by a district court;

Lemmon is a 2010 opinion by the Tenth Circuit Court ofAppeals. Lemmon is therefore the

more recent and influential authority. Once more, under Lemmon, Gaskill need only show

the specifics ofNOWCAP's schemeand a reasonable basis for the Courtto inferthat "false

claims were submitted as part of that scheme." 614 F.3d at 1172. As discussed, Gaskill

satisfied that standard. Accordingly, the Court finds Gaskill's new complaint is sufficiently

particularized under Fed. R. Civ. P. 9(b).




                                              14
        Case 1:16-cv-00201-ABJ Document 61 Filed 07/03/19 Page 15 of 15




                                        IV.     Conclusion


       As he originally framed the transaction, Gaskill was unable to fit the Service

Agreement into the AKS. NOWCAP did not pay money in exchange for referrals for which

it ultimately billed Wyoming Medicaid; NOWCAP received money in exchange for

referrals for which BHB and Dr. Condie ultimately billed Wyoming Medicaid. Now that

Gaskill has corrected the transaction's orientation so as to assert a claim under the provision

of the AKS dealing with receiving remuneration for referrals, Gaskill has asserted a claim

for relief that is plausible on its face. That claim is also sufficiently particularized under

Fed. R. Civ. 9(b) since it explains the specifics of the Service Agreement and expresses

that false claims were submitted through that agreement. It is therefore

       ORDERED that NOWCAP's Motion to Dismiss Second Amended Complaint,

ECF No. 57, is hereby DENIED.




       Dated this. ZAday ofJuly, 2019.



                                    A 1  T!) T V*         l*
                                    Alan B.  Johnson
                                    United States District Judge




                                              15
